Upon opening the Matter upon the Complainants Bill and the Defendants Answer by Mr. Rutledge of Counsel for the Parties in this Cause, It is Ordered by this Court, the Defendants by their Answer consenting thereto, That the several Slaves in the Complainants said Bill mentioned to be given and bequeathed by a Codicil annexed to the last Will of Jonah Collins to and among the Complainants Children of the said John Clark, being Seven in Number and now in his Custody, be equally Divided by the said Executors to and among the said Children the Complainants in this Cause, And that the same be Declared to be their Estate and Property, as in and by their said Bill is prayed And it is further Ordered, That the said John Clark the Complainants Father Do give Sufficient Security to be approved of by the Master of this Court, That the said Seven Slaves in the Complainants Bill charged and Confessed in the Defendants Answer with the Income and profits arising by their labour be employed to and for the sole use and benefit of the Complainants and for their maintenance and Education agreeable to the said Testator’s Will And also that the said John Clark the Father do Account for and Deliver the Said Slaves to the said Children respectively when they shall be properly Qualified to demand and receive the Same.
Alexr Stewart Deputy Register in Chancery
On reading the humble Petition of William Backshell Gentleman Guardian appointed of the Body and Estate of Frances Godwin an Infant Orphan preferred to this Court, and on Motion of Counsel for the Petitioner in that behalf, and for the reasons therein contained, It is Ordered, That the Negro Slaves in the said Petition severally named to be Sold on a Year’s Credit for the Sole use and benefit of the Said Orphan, upon Such Securities as shall be approved of by the Master of this Court, to be lodged in Court and Subject to the further Order and Direction thereof.
Alexr Stewart Deputy Register in Chancery